DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Document EP 2,2740,624) in view of Salter (US 2017/0225615).

With regard to claim 1, European Document EP 2,2740,624) discloses a vehicle body (10) front structure including a front hood (24, 26) provided in a front part of a vehicle body, and a port device mounted to the vehicle body and positioned under the front hood; wherein the front hood includes an outer panel (24) and an inner panel (26) attached to a back side of the outer panel, the outer panel and the inner panel defining a port opening (34) facing the port device and passed through the outer panel and the inner panel in a thickness wise direction thereof, and being welded to each other along a peripheral edge of the port opening; and wherein a garnish (Fig. 4; r.n. 4206) is provided on an outer surface of a peripheral part of the outer panel surrounding the port opening, and a lid (36) for selectively closing the port opening is provided on the vehicle body. 
Salter discloses (Fig. 1)  garnish (26) covers welded portions on the outer panel and the inner panel.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the garnish covering the welded portions of the inner and outer panels, as taught by Salter, to dependably seal the port opening.
With regard to claim 2 , European Document EP 2,2740,624) -Salter disclose (EP 2,2740,624  the vehicle body is provided with a housing(42) having an open side facing the port opening, the port device being received in the housing, and the lid includes a lid plate (86) for selectively closing the port opening, and a hinge (46) arm extending from the lid plate into the housing and supported by the housing so as to be rotatable around a laterally extending hinge axis.

 Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Document EP 2,2740,624)  -Salter and further in view of Chinese Document CN 202827796 or Baba et al (US 2011/0285165)
With regard to claim 3 , Chinese Document CN 202827796 disclose that the lid is configured to move from a closed position to an open position by a rearward rotation of the lid plate, and a rear part of the housing is provided with a lid receiving recess whichis recessed more downward than a front part of the housing and configured to receive at least a part of the lid in the open position.
With regard to claim 4 , Chinese Document CN 202827796 disclose that the lid plate has a smaller lateral width in a front part thereof than in a rear part thereof.
With regard to claim 3 , Baba et al disclose that the lid is configured to move froma closed position to an open position by a rearward rotation of the lid plate, and a rear part of the housing is provided with a lid receiving recess which is recessed more downward than a front part of the housing and configured to receive at least a part of the lid in the open position.
With regard to claim 4 , Baba et al disclose that the lid plate has a smaller lateral width in a front part thereof than in a rear part thereof.
Claims 5,6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Document EP 2,2740,624)-Salter  in view of Chinese Document CN 202827796 or Baba et al(US 2011/0285165) and further in view of DeBoer (US 9,139,102)

With regard to claim 5 , European Document EP 2,2740,624)disclose (Fig. 6)that the housing includes a front wall extending laterally in front of the port device, and a pair of side walls extending rearward from either side edge of the front wall along either side of the port device, and wherein a front edge and side edges of the lid plate 
With regard to claims 5 and 7, DeBoer , disclose (Fig. 3 ) the housing (202) with hinged lid (210) being waterproof sealing to seal to engage the front wall and the side walls when the lid is in the closed position. With two compartments it is necessary to provide two seal members.so a rear edge of the lid plate is fitted with a second seal member that projects downward and under the flange portion so as to overlap with the flange portion as viewed from above when the lid is in the closed position. wherein the first seal member and the second seal member are continuous to each other.
With regard to claim 6 , European Document EP 2,2740,624)disclose that the garnish is provided with a flange portion projecting beyond the peripheral edge of the port opening in a part of the garnish corresponding to a rear edge of the port opening, and
With regard to claim 8 , Chinese Document CN 202827796 disclose that rear edge of the lid plate coincides with a part of the lid receiving recess as viewed from above when the lid is closed.
With regard to claim 9 , Chinese Document CN 202827796 disclose the structure where it would be obvious design choice to form a bottom part of the lid receiving recess with a drain hole passed through a bottom wall of the lid receiving recess in a thicknesswise direction.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/13/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/21/22